DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrase that can be implied “The present disclosure relates to a…” in the 1st line.


The disclosure is objected to because of the following informalities:
In paragraph [0001], the status of parent application 15/636,366 should be updated as “U.S. Patent No. 10,974,312”.
Throughout paragraphs [00100]-[00107], the statuses of all copending applications should be updated as “abandoned”, with the exception of 15/377,783 in paragraph [00106], which should be updated as “U.S. Patent No. 10,807,154”.
Appropriate correction is required.

Claim Objections
Claims 27 and 30 are objected to because of the following informalities:
In claim 27, 7th line, replace “is” with “are” before “formed”.
In claim 30, 1st line, replace “20.” with “30.” in order to obtain correct numerical order of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the wax component" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the wax component” with “the at least one wax component” to obtain proper antecedent basis with “at least one wax component” in the 2nd line of claim 24.
Claim 24 recites the limitation "the wax component" in the 9th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is nd line of claim 24.
Claim 27 recites the limitation "the uncured liquid ceramic photopolymer" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the ceramic core-shell ceramic mold" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the ceramic core-shell ceramic mold” with “the ceramic core-shell mold” to obtain proper antecedent basis with “a ceramic core-shell mold” in the 2nd line of claim 24.
Claim 29 recites the limitation "the coating" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to either delete “the” before “coating”, or change the claim dependency from “claim 28” to “claim 27” to obtain proper antecedent basis.
Claim 30 recites the limitation "the ceramic core-shell ceramic mold" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the ceramic core-shell ceramic mold” with “the ceramic core-shell mold” to obtain proper antecedent basis with “a ceramic core-shell mold” in the 2nd line of claim 24.
Claim 30 recites the limitation "the ceramic core-shell ceramic mold" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the ceramic core-shell ceramic mold” with “the nd line of claim 24.
Claim 31 recites the limitation "the ceramic core-shell ceramic mold" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the ceramic core-shell ceramic mold” with “the ceramic core-shell mold” to obtain proper antecedent basis with “a ceramic core-shell mold” in the 2nd line of claim 24.
Claim 31 recites the limitation "the ceramic core-shell ceramic mold" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the ceramic core-shell ceramic mold” with “the ceramic core-shell mold” to obtain proper antecedent basis with “a ceramic core-shell mold” in the 2nd line of claim 24.
Claim 32 recites the limitation "the total volume" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 38 recites the limitation "the total volume" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 30-38, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the applicants’ admitted prior art (AAPA – see BACKGROUND in paragraphs [0007]-[0009] of applicants’ specification; and “Prior Art” Figures 2-4) in view of O’Connor et al. (US 5,295,530), cited in the Information Disclosure Statement dated April 12, 2021.
Regarding independent claims 24 and 33, AAPA (see “Prior Art” Figures 2-4) discloses a method of fabricating a ceramic casting mold and to form a cast component, in which the method comprises the following steps:

AAPA fails to teach the steps of coating the ceramic core-shell mold and the at least one wax component with a second ceramic material, and then removing the at least one wax component to form at least a second cavity in fluid communication with the first cavity.
However, O’Connor et al. disclose a ceramic core-shell mold and its method of use (column 6, line 57 through column 8, line 35; and Figure 5), in which the method includes providing a ceramic core (28) to be coated with multiple layers that include at least a ceramic core (32), a ceramic shell (44), and at least one wax component (34 and 36), wherein removal of the at least one wax component (34 and 36) would be advantageous to form multiple cavities in a portion of a gas turbine blade (column 7, lines 11-68; and Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the steps of adding ceramic coating layers and at least one wax component, as taught by O’Connor et al., into the method disclosed by AAPA, in order to form multiple cavities in a portion of a gas turbine blade (O’Connor et al.; column 7, lines 11-68).
Regarding claims 25 and 35, AAPA discloses that the at least one wax component (211,212) is connected to the filter (213), as shown in Figure 2.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 30, 31, and 42, and in view of the ceramic core-shell mold (200,202,204,206) of AAPA comprising a filter (213), a core portion (202), a shell portion (204), and at least one first cavity (201,207) between the core portion (202) and the shell portion (204), as shown in Figure 4, it is conventional in the casting art to have the wax component dipped in one or more layers of a ceramic slurry to form a shell around the core, for the purpose of improving strength of the ceramic casting mold (O’Connor et al.; column 8, lines 20-35).
Regarding claims 32 and 38, AAPA in view of O’Connor et al. fail to explicitly teach the total volume of openings to be between at least 60% and 90% of a total volume of the filter.  However, it would have been obvious to one of ordinary skill to optimize the total volume in order to provide appropriate filtering to the molten metal, since the optimal opening sizes can be discovered based on routine experimentation, In re Boesch, 205 USPQ 215 (1980).
Regarding claims 34 and 37, AAPA discloses that a molten metal alloy (208) is poured into the gate of a second opening, through the filter (213), and into a first opening, wherein the gate is between the first and second openings (paragraph [0009]; and Figure 4).
Regarding claim 41, and in view of the combined teachings of AAPA and O’Connor et al., it would have been obvious to one of ordinary skill in the art to have the first and second ceramic materials to form one or more of the cores or shells to have different properties, since selection of properties of ceramic materials depends on the material types of inner and outer layers, and how these layers withstand the heat from the molten metal alloy to be poured into the ceramic core-shell mold (AAPA; paragraph [0009]; and O’Connor et al.; column 8, lines 20-35).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over the applicants’ admitted prior art (AAPA) in view of O’Connor et al. (US 5,295,530), cited in the Information Disclosure Statement dated April 12, 2021, and further in view of Ederer (US 6,193,922).

However, Ederer discloses a method for fabricating a ceramic mold (abstract; column 1, lines 24-45; column 5, line 48 through column 6, line 60; and Figures 1-3), in which the method comprises the following steps:
contacting a cured portion of a workpiece with a liquid ceramic photopolymer;
irradiating a portion of the liquid ceramic photopolymer through a window;
removing the workpiece from the uncured liquid ceramic photopolymer; and
repeating the above steps until a ceramic mold is formed, wherein the method of Ederer is advantageous for fabricating a ceramic mold with high precision while having two different materials applied to each layer (abstract; and column 1, lines 24-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the steps of adding ceramic coating layers and at least one wax component, as taught by O’Connor et al., into the method disclosed by AAPA, in order to form multiple cavities in a portion of the gas turbine blade (O’Connor et al.; column 7, lines 11-68), and by further using a photopolymer in forming the ceramic core-shell mold, as taught by Ederer, in order to fabricate a ceramic mold with high precision while having two different materials applied to each layer (Ederer; abstract; and column 1, lines 24-45).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the applicants’ admitted prior art (AAPA) in view of O’Connor et al. (US 5,295,530), and .
Regarding claim 39, AAPA in view of O’Connor et al. disclose/suggest the method of independent claim 33, but do not explicitly disclose the use of filaments connecting the ceramic shell and the ceramic core, and wherein the filaments define a plurality of holes.
However, Merrill et al. disclose a casting mold and core assembly that includes a plurality of filaments (80), in order to provide opening passages in the final cast component (paragraph [0047]; and Figures 10A and 10B).
Therefore, it would have been obvious to one of ordinary skill in the art to include the plurality of filaments, as taught by Merrill et al., into the ceramic casting mold disclosed by AAPA in view of O’Connor et al., in order to provide one or more non-linear cooling passageways in the final cast component (Merrill et al.; paragraph [0047]).
Regarding claim 40, and since Merrill et al. disclose the plurality of filaments that form a plurality of holes, one of ordinary skill in the casting art would have recognized that removal of the filaments would be conducted by leaching via one or both of mechanical or chemical leaching, for the purpose of removing filament material from the formed plurality of holes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 10,974,312 (issued from parent application 15/636,366) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 27, 2022